DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/28/2022 has been entered.
Non-Compliance
Consideration of the claim amendment has been performed herein by the Examiner. However, it is noted on the record that Applicant failed to comply with the requirements of CFR 1.121 regarding the manner of making amendments in applications. The Applicant is hereby notified of the non-compliance of Claims 11-13. According to CFR 1.121 (4) cancellation of a claim requires: 
Claims 11-13 indicate “Previously Presented” claim status.  However, these claims are non-elected and withdrawn. See Requirement for Restriction Office Action mailed on 06/08/2020, Applicant Remarks on 06/24/2020, and Non-Final Rejection Office Action on 07/29/2020. Accordingly, by issuance of the instant notice, Applicant is requested to amend the claim indicating “Withdrawn” as the proper claim status. To expedite prosecution, the Examiner treats the claims as “Withdrawn”, and issues the Office Action herein in lieu of a non-compliance notice.
Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 03/28/2022. Claims 2, 5-7, 10, 16, 18, and 20 are cancelled. Currently Claims 1, 3-4, 8-9, 11-15, 17, and 19 are pending. Claims 11-13 have previously not elected and remain withdrawn. Claims 1, 17, and 19 are amended. Accordingly, claims 1, 3-4, 8-9, 14-15, 17, and 19 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Priority
This application is a 371 of PCT/EP2016/001457 08/29/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wingenfeld et al. (US 8,338,468 B2), hereinafter Wingenfeld.
Applicant Claims
Applicants claim a biocide composition containing a) 2 wt% to 10 wt% isothiazolinones selected from methylisothiazolin-3-one (MIT) and 1,2-benzisothiazolin-3-one (BIT), b) 80 wt% to 90 wt% phenoxyethanol, and c) 5 wt% to 10 wt% water.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wingenfeld is in the microbiocidal field, and describes the invention of a microbicidal composition comprising a mixture of at least two components, the first component being 2-methyl-3-isothiazolone (MIT) and the second component being at least one active compound selected from the following groups of active compounds: a) compound having activated methylol groups b) quats or polyduats c) carbamates d) organic acids e) aromatic alcohols (Abstract); each of the groups of active compounds are likewise microbicidal and exhibit synergistic effect with MIT(Col. 1, lines 30-35).
Wingenfeld gives an exemplary sample of compositions comprising 2-5% MIT, 50-80% phenylethanol, 0-10% 1,2-octanediol, 6-30% polypropylene glycol, and 2-15% water (Col. 3-4 Table, Sample 3).  Another sample comprise MIT at 5%, dehydroacetic acid at 8%, phenylethanol 82%, and water at 5% (Sample 8). Wingenfeld also relates samples with compositions comprising MIT at 5%, 5% iodopropynyl butylcarbamate, phenylethanol at 0-50%, polypropylene glycol at 0-25% and 1,2-propylene glycol at 0-85% (Sample 7).  
Wingenfeld teaches that the aromatic alcohols suitable for includes phenoxyethanol, phenylethanol, phenoxypropanol, phenylpropanol or dichlorobenzyl alcohol (Col. 2, lines 47-50).
Wingenfeld also teaches variants of glycol solvents to use, preferably polypropylene glycol 2-methyl ether, 1,2-octanediol, propylene glycol, pentylene glycol, hexylene glycol, dipropylene glycol, etc. (Col. 2, lines 51-58).
As such, Wingenfeld renders obvious many of the components and amounts in Claims 1, 3, and 14.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Wingenfeld gives examples of compositions with the aromatic alcohol being phenylethanol but does not expressly teach a composition comprising phenoxyethanol. However, Wingenfeld teaches that the aromatic alcohols suitable for includes phenoxyethanol.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try any of the aromatic alcohols as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try phenoxyethanol. One would be motivated to do so because Wingenfeld has identified phenoxyethanol among the 5 aromatic alcohols suitable in the composition and a skilled artisan would try all options to identify optimal synergism with MIT, and therefore also try phenoxyethanol. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Regarding the amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 4, 8, 9, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable Wingenfeld as applies to Claim 1 above, and in view of Levy et al. (US 2006/0106024 A1, May 18, 2006), hereinafter Levy, and Antoni-Zimmerman et al. (US 6,361,788 B1, Mar. 26, 2002), hereinafter Antoni-Zimmerman.
Applicant Claims
Applicant claims a biocide composition comprising/consisting of 2% MIT, 2% BIT, 87% phenoxyethanol (PE), and 9% water.
Applicant also claims a biocide composition comprising 2%-10% BIT, 80-90% phenoxyethanol (PE), and 9% water.
Applicant further claims a biocide composition comprising from 2-10% MIT and BIT, 80-90% phenoxyethanol (PE), and 5-10% water.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Wingenfeld have been set forth supra. Wingenfeld renders obvious many of the components and amounts in Claims 1, 3, 9, 14-15, 17, and 19 including the amount of isothiazolinone biocide and water in these claims.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Wingenfeld does not expressly teach the 87% phenoxyethanol in Claim 9. However, Wingenfeld generally teaches that the aromatic alcohols suitable for includes phenoxyethanol, and relates the weight ratio between 2-methyl-3-isothiazolone and the other active components is between 1:1000 and 200:1, preferably between 2:100 and 5:1, which renders obvious the amount, i.e. 87%, of phenoxyethanol.
Wingenfeld does not teach 1,2-benzisothiazolin-3-one (BIT) instead of, or in combination with MIT. Wingenfeld does not teach diethylene glycol. 
Levy provides the motivation to replace the MIT of Wingenfeld with BIT.  Levy is in the same field of endeavor and teaches a microbicidal composition containing BIT and at least one microbicide such as phenoxyethanol (Abstract), expressly teaching the combination in Table 20. Levy states that the compositions of the present invention unexpectedly have been found to provide enhanced microbicidal efficacy at a combined active ingredient level lower than that of the individual microbicides [0008]. The synergistic ratios of BIT/PE range from 1:2.5 to 1:300, and shows enhanced control of bacteria ([0020], [0075]), rendering BIT with microbicide PE and their amount ratio in Claims 9, 15, 17, and 19 obvious. 
Levy also relates that the microbicides of the composition may be formulated with solvent such as water and glycols; glycols include dipropylene glycol, diethylene glycol, etc. [0036]. Thus, Levy renders Claim 4 obvious.
Antoni-Zimmerman provides the motivation for combining MIT and BIT together by teaching that the combination of MIT and BIT shows synergistic biocidal activity (Abstract). Antoni-Zimmerman’s invention relates to a biocide composition having at least two active biocidal substances that interact synergistically, in which one of the active substances is MIT. Antoni-Zimmerman teaches a system in which the combination of 2-methylisothiazolin-3-one and 1,2-benzisothiazolin-3-one synergistically develops a biocidal activity greater than that exhibited by each of these compounds alone (Col. 4, lines 33-38). Antoni-Zimmerman also contemplates the addition of one or more other active biocidal substances including 2-phenoxyethanol and phenyl ethyl alcohol (Col. 2, line 66 to Col. 3, line 10).
Exemplified mixtures of Antoni-Zimmerman had 1:1 weight ratio of MIT to BIT (Col. 5, lines 4-5; Examples 3-9, 13-21), which is within the MIT:BIT ratio of from 1:3 to 3:1 of Claim 8, as well as reading on the 1:1 ratio of the amounts in Claims 9 and 15.
Antoni-Zimmerman advices the use of biocides in combination with polar or nonpolar medium, and that preferred polar liquid include water, and aliphatic alcohol having 1-4 carbons such as 1,2-propylene glycol, diethylene glycol, etc. (Col. 2, lines 46-60), thereby also reading on Claim 4.



Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the 87% PE, Wingenfeld exemplified 82% phenylethanol (sample 8), but generally teaches a weight ratio between 2-methyl-3-isothiazolone and the other active components is between 1:1000 and 200:1. Levy teaches the synergistic ratios of isothiazolinone to PE is in the range from 1:2.5 to 1:300.  Therefore, the 
Wingenfeld comprehends that MIT may be combined with other active microbicides. Levy comprehends the synergistic activity of BIT with PE, and comprehends the utility of glycols, such as diethylene glycol. Antoni-Zimmerman also comprehends the same use of polar media such as diethylene glycol, and the synergistic biocidal activity of MIT-BIT combination. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Levy and Antoni-Zimmerman with that of Wingenfeld, and replace the MIT with BIT per the teachings of Levy, or, use both in combination in a composition. One would be motivated to do so because Levy has shown that BIT and phenoxyethanol combination showed unexpected enhanced microbicidal efficacy. Similarly, Antoni-Zimmerman provides the motivation for combining MIT and BIT showing that the combination achieves synergistic biocidal activity in comparison to individual component (Abstract). Thus, a skilled artisan would determine optimal biocide composition following the teaching of Wingenfeld and using MIT or BIT alone and in combination together per the teachings of Levy and Antoni-Zimmerman. 
A person skilled in the art would start with the composition taught by Willingham containing MIT dissolved in phenoxyethanol at the amounts according to the teachings of Wingenfeld, and add BIT to MIT as taught by Antoni-Zimmerman at a ratio of 1:1 BIT:MIT, or replace MIT with BIT at the same amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding the concentration of MIT and BIT, since Antoni-Zimmerman teaches that MIT and BIT are synergistic, one skilled in the art would optimize the amounts of BIT and MIT within the recited ranges in order to determine the optimal synergistic amounts.

Response to Arguments and Declaration:
Applicant’s Remarks and Affidavit filed on 03/28/25022 have been fully considered but they are not persuasive.
The Applicant, hereinafter Declarant in this section, submitted an Inventor’s declaration, filed on 03/28/25022, submitting data with reproduced unclear image from prior declaration and an additional image.  Declarant shows that 4.5% water, crystallization is apparent.  Applicant argues the commensurate in scope issue, directing the Examiner to MPEP sections 2173.05(c) and 2164.08(b).
In response, the Examiner points out that a Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
As a first matter, the Declarant’s arguments with respect to all rejections concerning the Willingham reference have been considered but are moot because the new ground of rejection does not rely on Willingham for any teaching or matter specifically challenged in the argument. The Examiner shows in the 103 rejection supra that Wingenfeld expressly teaches water encompassing the claimed amount.
Second, with respect to whether the Declaration shows a difference in kind rather than merely a difference in degree, the Examiner wishes to point out the Vial 3, which contains 2% MIT, 2% BIT and 5% water in PE appears to also have some crystallization forming, albeit at lesser degree compared to Vial 6. Therefore, under the 4th criteria of whether the Declaration shows a difference in kind rather than merely a difference in degree, the Declaration does not convincingly show that the difference is of practical significance. 
Regarding the range and commensurate in scope, the amendment to the claimed ranges are now within scope.  
Regarding the unexpected results, as shown in the above rejection, the prior arts have already identified the synergistic effect of BIT/MIT together, or separately in combination with other biocides such as phenylethanol and phenoxyethanol; and Wingenfeld exemplified MIT in the presence of 5-15% water. As such, the combination and the synergism are not unexpected, but obvious.  
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616